DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Applicant’s Amendment filed May 3, 2021. Claims 1, 6, 10-11, 16-17, 20-21 have been amended. Claim 22 has been added. No claims have been canceled. Currently, claims 1-22 are pending.
Applicant’s amendment to the specification overcomes the objection set forth in paragraph (3) of the previous Office Action.
Applicant’s amendments to claims 5, 10, 16, and 21 overcomes the rejection under 35 USC 112(b), as set forth in paragraphs (5)-(8) of the previous Office Action.
Applicant’s amendment to claim 20 overcomes the rejection under 35 U.S.C. 112(d), as set forth in paragraph (10) of the previous Office Action.

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1, 11, and 21 incorporate the allowable subject matter indicated in the previous Office Action mailed February 3, 2021.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARA B GREEN whose telephone number is (571)270-3035.  The examiner can normally be reached on 9:00 am - 5:00 pm (PST) Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YARA B. GREEN
Primary Examiner




/YARA B GREEN/Primary Examiner, Art Unit 2896